NUMBER 13-22-00277-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CHRISTOPHER ALLEN SPENCER,                                                Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant Christopher Allen Spencer has filed a notice of appeal regarding a

judgment revoking community supervision for the offense of possession of a controlled

substance in trial court cause number A-15-5016-CR in the 36th District Court of Aransas

County, Texas. See TEX. HEALTH & SAFETY CODE ANN. § 481.115. The trial court has

certified that the appellant does not have the right to appeal. See TEX. R. APP. P.
25.2(a)(2). On August 18, 2022, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification. On October 3, 2022, counsel filed a letter brief

advising the Court that, based on the record and the applicable law, appellant does not

have the right to appeal.1

        The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

See id. R. 25.2(d), 37.1, 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App.

2005); Pena v. State, 323 S.W.3d 522, 525–27 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.); Ernst v. State, 159 S.W.3d 668, 670 (Tex. App.—Corpus Christi–Edinburg

2005, no pet.). Accordingly, we dismiss this appeal for lack of jurisdiction.



                                                                                   JAIME TIJERINA
                                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
13th day of October, 2022.




        1 Counsel also filed a motion for leave to file the letter brief on grounds that it was untimely. We
grant the motion for leave to file the letter brief.
                                                     2